Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the RCE and Amendment filed April 1, 2020.

3.	Claims 9 and 20 have been canceled and new claims 23 and 24 have been added.

4.	Claims 1-8, 10-15, 17, 19, and 21-24 have been examined and are pending with this action.


Response to Arguments
5.	Applicant's arguments filed April 1, 2020 have been fully considered, but are not persuasive.
	The applicant argues that Jones does not teach the transmitting step as claimed in claim 1 because “presenting a human assistant with the opportunity to provide a search result or input on a search result is different from triggering a computer device to retrieve a corresponding content item from a server”.  
Although this argument might be true, Jones does not limit employing only a guide, but capable of being an autonomous.  Jones explicitly teaches in paragraph [0091] as cited in the rejection below that, “A request submitted by a user may receive a response which is produced automatically and/or utilizing assistance of a number of guides” (emphasis added).  
[0093], “Various types of resources may be made available to perform information processing. A resource may be a completely automated system which receives information in a prescribed format, and returns a result in a prescribed format” and a Guide System in Figure 1 (emphasis added). 
Jones goes on to teach in paragraph [0100], “A "search resource" or "resource" is any source of information which may be used to obtain a search result. A search resource includes automated and/or human-assisted systems, any repository of information, and any type of media and/or systems which may provide information… A resource may be automated, and/or may utilize the assistance of a person(s)” (emphasis added).  
Jones also adds in paragraph [0110], “Any resource system (e.g., the resource systems 145, 150) may be operated by a human provider of information and/or may be an automated system which may provide a result(s) and/or other information to a guide and/or a user” (emphasis added).  
Furthermore Jones teaches in paragraph [0206], “A resource(s) may be associated with a system request automatically based on a category(ies) and/or other information associated with the system request. Any number of resources may be associated with a system request. Using the example illustrated in FIG. 9, `Resource1`; `Resource4`, and `Resource2`, have been associated with `System request1.1” (emphasis added).  
Last but not least, Jones teaches in paragraph [0363]: “an automated system may deliver a response without the assistance of a guide” and in paragraph [0615] of a machine instantiated trigger, “This may indicate for example that information indicated in a calendar of US Holidays, and a calendar of jazz related events may be used to trigger activities related to the category `arts>jazz>music” (emphasis added).
Therefore, Jones’ teaching of a “guide” does not teach away from the applicant’s “delegate computing device” as argued since Jones teaches a “guide” can be human-assisted or autonomous.  Furthermore, Jones teaches Figure 1, a “Guide System” which clearly [0127] of “triggering”, “In operation 215 a resource is selected to respond to a request. A preferred process for selecting a resource(s) to respond to a request is described” (emphasis added).
For the reasons above and the rejection set forth below, claims 1-8, 10-15, 17, 19, and 21-24 remain rejected and pending.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-8, 10-15, 17, 19, and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jones et al. (US 2009/0276419).
INDEPENDENT:
As per claim 1, Jones teaches a system comprising: 
at least one processor (see Jones, [0115]: “A user system, a guide system, and/or a resource may be a desktop or mobile PC or Mac. RTM., a mobile phone, a smart phone, a PDA, a server system, a landline phone, a specialized communication terminal, a terminal connected to a mainframe, or any other communication device and/or system. The search system 130 may include one or more servers, computers, etc.”); and 
a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations (see Jones, [0757]: “The present invention may be implemented using a program stored, for example, in a computer-readable storage medium such as a CD-ROM, etc., or using one or more specialized terminals, devices or systems that is enabled to execute operation(s) described herein”) comprising: 
generating a plurality of content requests for an online page, the plurality of content requests corresponding to a plurality of different content items of the online page (see Jones, [0141]: “The process 200 may be applied to any type of request. Some requests which are generally considered simple, such as conversion of text to speech, or speech to text may be processed without requiring human interaction. If a resource is unable to provide a result with high confidence, a guide may be provided when needed to improve the probability of a good result(s). Likewise, a request which is complex, or requires more subjective processing may be parsed into multiple "system requests" which are requests generated responsive to a user request”; and [0382]: “Likewise, if a resource(s) such as an RSS Feed, webpage, or other information source is associated with a result(s) which is determined to match a succinct query, such usage information may be recorded. Information of a resource(s) which may provide an automated search result(s) responsive request(s) may be recorded in association with a raw query and/or a succinct query and/or a category(ies)”); 
determining a plurality of delegate computing devices to which to delegate the plurality of content requests (see Jones, [0141]: “If a resource is unable to provide a result with high confidence, a guide may be provided when needed to improve the probability of a good result(s). Likewise, a request which is complex, or requires more subjective processing may be parsed into multiple "system requests" which are requests generated responsive to a user request”); 
for each one of the plurality of delegate computing devices, transmitting one of the plurality of content requests to the one of the plurality of delegate computing devices, the one of the plurality of content requests being configured to trigger the one of the plurality of delegate computing devices to retrieve a corresponding content item from a server hosting the online page and to render the corresponding content item (see Jones, [0091]: “A request submitted by a user may receive a response which is produced automatically and/or utilizing assistance of a number of guides. In at least one embodiment, a request submitted by a user is compared to a database in order to determine if a matching request exists in the database. If a matching request is found, a result(s) associated with the matching request(s) may be presented to a user(s) responsive to a request(s)”; [0093]: “Various types of resources may be made available to perform information processing. A resource may be a completely automated system which receives information in a prescribed format, and returns a result in a prescribed format”; [0234]: “For example, a search request may be presented to a guide in order that a guide may provide a search result(s) responsive to the search request, or a search request may be presented to a guide in order that a guide may vote regarding a search result(s) associated with the search request, or an indicator of a category may be presented to a guide in order that a guide may vote regarding a search resource(s), a topic, or a related category associated with the category”; and [0615]: “This may indicate for example that information indicated in a calendar of US Holidays, and a calendar of jazz related events may be used to trigger activities related to the category `arts>jazz>music”); 
receiving the corresponding rendered content item from each one of the plurality of delegate computing devices (see Jones, Abstract: “Information relating to a user request may be provided to one or more resources which process the information and provide a result”; [0091]: “If a matching request is found, a result(s) associated with the matching request(s) may be presented to a user(s) responsive to a request(s)”; and [0398]: “a user may receive information related to a request, which may be provided to other user(s), who may be associated with the request”); and 
displaying the online page, the display of the online page comprising displaying the corresponding rendered content items received from the plurality of delegate computing devices (see Jones, [0091]: “If a matching request is found, a result(s) associated with the matching request(s) may be presented to a user(s) responsive to a request(s)”; and [0099]: “A "result" or "search result" or "answer" is any information which may be provided responsive to a request”).

As per claim 10, Jones teaches a computer-implemented method comprising: 
determining, by a mobile device, a plurality of content requests for an online page, each one of the plurality of content requests corresponding to a different content item of the online page; 
detecting, by the mobile device, a plurality of delegate computing devices to which to delegate the plurality of content requests; 
for each one of the plurality of delegate computing devices, transmitting, by the mobile device, one of the plurality of content requests to the one of the plurality of delegate computing devices, the one of the plurality of content requests being configured to trigger the one of the plurality of delegate computing devices to retrieve a corresponding content item from a server hosting the online page and to render the corresponding content item; 
receiving, by the mobile device, the corresponding rendered content item from each one of the plurality of delegate computing devices; and 
displaying the online page on the mobile device, the display of the online page comprising displaying the corresponding rendered content items received from the plurality of delegate computing devices (see claim 1 rejection above).

claim 19, Jones teaches a non-transitory machine-readable storage medium storing a set of instructions that, when executed by at least one processor, causes the at least one processor to perform operations comprising: 
determining, by a mobile device, a plurality of content requests for an online page, each one of the plurality of content requests corresponding to a different content item of the online page; 
determining, by the mobile device, a plurality of delegate computing devices to which to delegate the plurality of content requests; 
for each one of the plurality of content requests, triggering, by the mobile device, a corresponding one of the plurality of delegate computing devices to retrieve a corresponding content item from a server hosting the online page and to render the corresponding content item; 
receiving, by the mobile device, the corresponding rendered content item from each of the plurality of delegate computing devices; and 
displaying the online page on the mobile device, the display of the online page comprising displaying the corresponding rendered content items received from the plurality of delegate computing devices (see claim 1 rejection above).

DEPENDENT:
As per claims 2 and 11, which respectively depend on claims 1 and 10, Jones further teaches wherein the determining of the plurality of delegate computing devices comprises detecting candidate computing devices using wireless communication (see Jones, [0111]: “The network 115 may include one or more wireless networks which may enable wireless communication between the various elements of the system 100”).
As per claims 3 and 12, which respectively depend on claims 2 and 11, Jones teaches further comprising, for each one of the candidate computing devices: determining a current level (see Jones, [0088]: “Various sources of information and/or processing facilities or "resources" may be available to the request processing system”; [0093]: “Various types of resources may be made available to perform information processing”; and [0120]: “A resource may be freely accessible to any user(s) and/or guide(s) and/or may be available on a restricted basis”).
As per claims 4 and 13, which respectively depend on claims 2 and 11, Jones teaches further comprising, for each one of the candidate computing devices: determining a relationship between the system and the one of the candidate computing devices; and determining whether to assign the one of the candidate computing devices as one of the plurality of delegate computing devices based on the relationship between the system and the one of the candidate computing devices (see Jones, [0101]: “Profile characteristics include but are not limited to demographic, geographic, personality, affiliations, areas of interest, historical actions, preferences, memberships, associations, etc., or any other data association with a user”; and [0133]: “In at least one embodiment a guide be may selected based on a preferred resource identified by a user(s). A guide(s) may be selected based at least in part on rating information associated with a guide, a resource(s), a user(s) and/or using various factor(s) including expertise regarding subject matter of a request, etc.”).
As per claims 5 and 14, which respectively depend on claims 4 and 11, Jones further teaches wherein the relationship is determined based on at least one of: the one of the candidate computing devices being listed as a predetermined delegate computing device for the system; previous communications between the system and the one of the candidate computing devices; an identified user of the one of the candidate computing devices being listed as a delegate for a user of the system; an identified user of the one of the candidate computing devices being listed as a contact of a user of the system; or an identified user of the one of the (see Jones, [0101]: “Profile characteristics include but are not limited to demographic, geographic, personality, affiliations, areas of interest, historical actions, preferences, memberships, associations, etc., or any other data association with a user”; and [0133]: “In at least one embodiment a guide be may selected based on a preferred resource identified by a user(s). A guide(s) may be selected based at least in part on rating information associated with a guide, a resource(s), a user(s) and/or using various factor(s) including expertise regarding subject matter of a request, etc.”).
As per claims 6 and 15, which respectively depend on claims 1 and 10, Jones further teaches wherein the displaying of the online page comprises: determining section of the online page for each one of the corresponding rendered content items; and inserting each one of the corresponding rendered content items into the section of the online page (see Jones, Fig.16-Fig.20).
As per claim 7, which depends on claim 1, Jones further teaches wherein each one of the plurality of different content items comprises one of image content, multimedia content, applet content, or frames content (see Jones, [0099]: “A "result" or "search result" or "answer" is any information which may be provided responsive to a request. A result includes, but is not limited to, any of an advertisement(s), a link to a web page, a message of any sort, image, audio, text, games, interactive media and/or software of any sort”).
As per claims 8 and 17, which respectively depend on claims 1 and 10, Jones further teaches wherein the generating of the plurality of content requests comprises: transmitting a Hypertext Transfer Protocol (HTTP) request for the online page to the server hosting the online page; receiving an HTTP response from the server subsequent to the transmitting of the HTTP request, the HTTP response corresponding to the HTTP request; and parsing the HTTP request, the generating of the plurality of content requests being based on the parsing of the HTTP request (see Jones, [0312]: “Using the example illustrated in FIG. 20, `http://computers.pricegrabber.com/hard-drives` is associated with the historical answer URL control 2015a”; and [0141]: “a request which is complex, or requires more subjective processing may be parsed into multiple "system requests" which are requests generated responsive to a user request”).
As per claim 22, which depends on claim 1, Jones further teaches wherein the plurality of delegate computing devices comprises a plurality of user mobile devices configured to serve as the plurality of delegate computing devices based on user authorization (see Jones, [0621]: “In operation 5420 access rights associated with a categorization are determined. Any information indicated in the database 5020 (FIG. 50) may be used to determine access rights. For example, an activity history, or a rating or ranking, or a skill level, an affiliation, security information, and/or any information associated with a person(s) and/or a categorization may be used to determine access rights associated with a categorization. In at least one embodiment, a rating of a guide(s) based on ratings associated with a result(s) associated with a categorization may be used to determine access rights associated with a guide(s)”).
As per claim 23, which depends on claim 1, Jones further teaches wherein the retrieval of the corresponding content item from the server hosting the online page and the rendering of the corresponding content item are fulfilled without user intervention (see Jones, [0093], “Various types of resources may be made available to perform information processing. A resource may be a completely automated system… ”; and 0363]: “an automated system may deliver a response without the assistance of a guide”).
As per claim 24, which depends on claim 1, Jones further teaches wherein the retrieval of the corresponding content item from the server hosting the online page is via a delegate (see Jones, [0141], “Likewise, a request which is complex, or requires more subjective processing may be parsed into multiple "system requests" which are requests generated responsive to a user request. Some system requests may be processed automatically”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2009/0276419) in view of Mgrdechian et al. (US 8,989,727).
As per claim 21, which depends on claim 1, although Jones explicitly teaches wherein the plurality of delegate computing devices comprises a plurality of user mobile devices, Jones does not explicitly teach the devices are within range of the system to establish a Bluetooth connection. 
Mgrdechian teaches devices within range of the system to establish a Bluetooth connection (see Mgrdechian, col.16, lines 18-23: “When User A initiates an identification request 801, other wireless devices send replies 802 that include wireless device IDs 823 and optional initial profile information 822 if profile information is stored on the devices. In this example, a request (i.e., a query) 801 and reply 802 are made using Bluetooth”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Jones in view of Mgrdechian so that the devices are within range of the system to establish a Bluetooth connection.  One would be motivated to do so because Jones teaches the system can employ wireless technology (see Jones, [0111]: “The network 115 may include one or more wireless networks which may enable wireless communication between the various elements of the system 100”).


Conclusion
8.	For the reasons above, claims 1-15, 17, 19, and 21-24 have been rejected and remain pending.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
April 6, 2021